     Case 3:20-cv-00440-LAB-JLB Document 16 Filed 01/13/21 PageID.101 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     NORA DE JESUS OLIVERA                      Case No.: 20cv440-LAB (JLB)
       HERNANDEZ
12
                                     Plaintiff,   ORDER OF DISMISSAL
13
       v.
14
       KEVIN MCALEENAN, et al.
15
                                  Defendants.
16
17
18          Defendants filed a motion to dismiss for lack of jurisdiction, with a hearing
19   date of January 19, 2021. Plaintiff, who is represented by counsel, has filed no
20   opposition as required by Civil Local Rule 7.1(e)(2). Under Civil Local Rule
21   7.1(f)(3)(c), failure to file an opposition can constitute consent to the motion’s or
22   request’s being granted. Furthermore, jurisdiction is presumed to be lacking, until
23   the party invoking the Court’s jurisdiction — here, Plaintiff — establishes it. See
24   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
25          The Court construes Plaintiff’s non-opposition as her consent to granting of
26   the motion. Moreover, after jurisdiction was challenged, Plaintiff did not meet her
27   burden of establishing it.
28   ///

                                                  1
                                                                                   20cv440
     Case 3:20-cv-00440-LAB-JLB Document 16 Filed 01/13/21 PageID.102 Page 2 of 2



 1         This action is DISMISSED WITHOUT PREJUDICE BUT WITHOUT LEAVE
 2   TO AMEND, for lack of subject matter jurisdiction.
 3
 4         IT IS SO ORDERED.
 5   Dated: January 12, 2021
 6
 7                                         Honorable Larry Alan Burns
                                           Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                                20cv440
